BY THE COMMISSION.
This proceeding was initated by the commission on its own motion by Order No. 5680 for the purpose of considering the establishment of policies to be adhered to by telephone companies with respect to their advertising and promotional practices. This investigation culminated with the issuance of Order No. 6352, dated November 22, 1974, wherein specific guidelines were proposed by the commission. Petitions for reconsideration of that order were then filed on behalf of various affected parties and are now pending before us. We have also had the benefit of oral argument by the petitioners.
On January 1, 1975, the new Administrative Procedure Act (Chapter 120, Florida Statutes) became effective and is now applicable to this proceeding. Basically, that Act prescribes further *144procedural steps to be followed in approving rules or guidelines such as have been proposed by Order No. 6352, supra. Thus, on this basis the petitions should be granted and this docket closed. It should be emphasized, however, that we intend to examine the advertising and promotional practices of the telephone companies on a case-by-case basis and implement the standards proposed in Order No. 6352, supra, where the same are appropriate, and necessary, and in the public interest.
It is therefore ordered that the petitions for reconsideration of Order No. 6352, dated November 22, 1974, filed on behalf of Southern Bell Telephone and Telegraph Company, General Telephone Company of Florida, North Florida Telephone Company, United Telephone Company of Florida, Inc., Florida Telephone Corporation, Winter Park Telephone Company, Orange City Telephone Company, Quincy Telephone Company, Central Telephone Company of Florida, and Florida Central Telephone Company be and the same are hereby granted.
It is further ordered that Docket No. 73155-TP is hereby closed.